Citation Nr: 1625826	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for residuals of a shell fragment wound of the upper and lower lip.  

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for a right wrist disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left hip disability.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for a left shoulder disability.

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left elbow disability.

15.  Entitlement to service connection for a disability of the little finger of the right hand.

16.  Entitlement to service connection for a left arm disability, claimed as shooting pain.

17.  Entitlement to service connection for a right arm disability, claimed as shooting pain.

18.  Entitlement to service connection for a left leg disability, claimed as shooting pain.

19.  Entitlement to service connection for a right leg disability, claimed as shooting pain.

20.  Entitlement to service connection for sinus polyps.  

21.  Entitlement to service connection for skin cancer.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 1989 and September 1990 to August 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In a VA Form 9 submitted in December 2013, the Veteran indicated he wanted to be scheduled for a videoconference hearing before the Board.  He was scheduled for the requested hearing in October 2015 but failed to appear without explanation.  

A VA Form 21-0820, Report of General Information, shows an employee of the RO attempted to contact the Veteran by telephone on September 18, 2015, to inform him of his upcoming hearing but was unsuccessful.  The RO employee indicated a follow up call would be initiated the next week; however, the record does not indicate this occurred.  Moreover, the record also fails to show the Veteran was provided written notification of the October 2015 hearing.  In sum, there is no evidence showing the Veteran was ever properly apprised of his hearing.  Under such circumstances, the Board finds proper notice must be provided.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.  The RO must properly notify the Veteran of his hearing in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


